Title: From George Washington to Major General Benedict Arnold, 2 April 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Morris Town 2d Apl 1777

I was this day favd with yours of the 26th last Month and a few days ago with that of the 11th.
It is needless for me to say much upon a subject, which must undoubtedly give you a good deal of uneasiness. I confess I was surprized when I did not see your Name in the list of Major Generals, and was so fully of opinion that there was some mistake in the matter, that I (as you may recollect) desired you not to take any hasty Step, before the intention of Congress was fully known. The point does not now admit of a doubt, and is of so delicate a nature, that I will not even undertake to advise, your own feelings must be your Guide—As no particular Charge is alledged agt you, I do not see upon what Ground you can demand a Court of Enquiry. Besides, Public Bodies are not

amenable for their Actions. They place and displace at pleasure, and all the satisfaction that an individual can obtain when he is overlooked is, if innocent, a consciousness that he has not deserved such treatment for his honest exertions. Your determination, not to quit your present command, while any danger to the public might ensue from your leaving it, deserves my thanks, and justly entitles you to the thanks of your Country.
Genl Green who has lately been at Philada took occasion to inquire upon what principle the Congress proceeded in their late promotion of General Officers—He was informed that the Members from each State seemed to insist upon having a proportion of General Officers adequate to the number of Men which they furnish, and that as Connecticut had already two Majors General it was their full share. I confess this is a strange mode of reasoning, but it may serve to shew you, that the promotion which was due to your seniority was not overlooked for want of Merit in you. I am Dear Sir Yr most obt Servt.
